Case: 5:19-cv-01663-BYP Doc #: 114 Filed: 02/03/21 1 of 3. PageID #: 1208




  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  RONALD W. SCHMID, et al.,                        )
                                                   )     CASE NO. 5:19-CV-1663
                 Plaintiffs,                       )
                                                   )
                 v.                                )
                                                   )     JUDGE BENITA Y. PEARSON
  ANTHONY BUI, et al.,                             )
                                                   )
                 Defendants.                       )     ORDER [Resolving ECF No. 98]



         Pending is Plaintiffs’ Motion in Limine to Exclude Evidence of Collateral Source

  Payments. ECF No. 98. Defendants have not filed a response, and the cutoff for doing so has

  passed.1 For the reasons given below, Plaintiffs’ Motion is granted.

                                           I. Background

         On February 20, 2019, Plaintiff Ronald Schmid was driving a rental car north on State

  Route 57 in Ohio, heading to the airport to return to his home in Minnesota after a business trip.

  At the same time, Defendant Anthony Bui, employed by Defendant SJ Transportation, Inc., was

  driving his empty semi tractor-trailer south along the same road. State Route 57 is a two-lane,

  undivided highway. It was very snowy and windy out, and the tractor-trailer driven by

  Defendant crossed the center line and collided with the automobile driven by Plaintiff.



         1
           Although the trial in this matter was continued (ECF No. 108), the Civil Trial
  Order states, “[m]otions in limine . . . shall be filed fourteen (14) days prior to trial.
  Responses to motions in limine shall be filed seven (7) days thereafter.” ECF No. 31 at
  PageID #: 190. Thus, because Plaintiffs’ Motion was filed on September 10, 2020,
  Defendants’ response was due no later than September 17, 2020.
Case: 5:19-cv-01663-BYP Doc #: 114 Filed: 02/03/21 2 of 3. PageID #: 1209




  (5:19-CV-1663)

         Plaintiff Ronald Schmid was severely injured in the collision. He has received wage loss

  benefits from his employer’s worker’s compensation program and disability benefits from an

  insurance policy that he purchased. In the instant Motion, Plaintiffs request that the Court order

  that the jury may not be informed of the fact that Plaintiff Schmid has received wage loss or

  disability benefits. ECF No. 98 at PageID #: 964.

                                        II. Law and Analysis

         At the common law, Plaintiff’s receipt of benefits from sources other than the tortfeasor

  would be excluded under the collateral source rule. Robinson v. Bates, 857 N.E.2d 1195, 1999

  (Ohio 2006). Ohio limited the collateral source rule in 2005, however, with the passage of §

  2315.20(A). That statute provides:

         In any tort action, the defendant may introduce evidence of any amount payable
         as a benefit to the plaintiff as a result of the damages that result from an injury,
         death, or loss to person or property that is the subject of the claim upon which the
         action is based, except if the source of collateral benefits has a mandatory
         selfeffectuating federal right of subrogation, a contractual right of subrogation, or
         a statutory right of subrogation or if the source pays the plaintiff a benefit that is
         in the form of a life insurance payment or a disability payment.

  Ohio Rev. Code § 2315.20(A) (emphasis added). Here, as Plaintiffs have evidenced, Plaintiff’s

  employer has a statutory right of subrogation for benefits paid to or on behalf of Plaintiff, and

  Plaintiff received disability benefits. ECF Nos. 98-1 and 98-2. Thus, the statute’s exceptions are

  triggered and the statutory limitations to the collateral source rule do not apply. The benefits

  paid to Plaintiff are thus “irrelevant and immaterial,” and therefore inadmissable, under Ohio’s

  collateral source rule. Pryor v. Webber, 263 N.E.2d 235, 239 (Ohio 1970).




                                                   2
Case: 5:19-cv-01663-BYP Doc #: 114 Filed: 02/03/21 3 of 3. PageID #: 1210




  (5:19-CV-1663)

                                            IV. Conclusion

         For the reasons stated above, Plaintiffs’ Motion in Limine to Exclude Evidence of

  Collateral Source Payments (ECF No. 98) is granted. The jury may not be informed of the fact

  that Plaintiff has received wage loss or disability benefits.



         IT IS SO ORDERED.



    February 3, 2021                               /s/ Benita Y. Pearson
  Date                                           Benita Y. Pearson
                                                 United States District Judge




                                                    3
